Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the inclusion the prior art of the record do not disclose underlined claimed elements of “receive a first transmit power and a second transmit power that are sent by the first target base station, wherein the first transmit power comprises an uplink transmit power of the terminal expected by the first target base station and a path loss offset, and the second transmit power comprises the uplink transmit power of the terminal expected by the first target base station, the path loss offset, and a penetration loss offset; and obtain an uplink transmit power of the terminal in the first network by: in response to the first reference signal receive power being greater than or equal to a preset threshold, obtaining the uplink transmit power of the terminal in the first network based on the downlink path loss, the first transmit power, and a maximum transmit power of the terminal; or in response to the first reference signal receive power being less than a preset threshold, obtaining the uplink transmit power of the terminal in the first network based on the downlink path loss, the second transmit power, and the maximum transmit power of the terminal” in independent UE and BS claims 14, 21 interactively and of “when the terminal is configured to communicate in a manner that uplink transmission is decoupled from downlink transmission, select a first target preamble sequence from the preamble sequences in the plurality of formats, and send the first target preamble sequence to the base station using a first format of the plurality of formats, wherein the first format of the first target preamble sequence instructs the base station to send a random access response message using a first baseband processing unit (BBU), and a frequency band corresponding to the first BBU is different from a frequency band to which a carrier used by the terminal for uplink transmission belongs” in independent UE and BS claims 19, 25 interactively.
SUN et al. US 2020/0120612 A1 discloses only in Figure 6 and [125]-[126], [9] that, “[125] Step 602: The UE receives the first offset value and the first threshold from the gNB; [126] Step 603: The UE compares receive power for receiving a downlink signal on a second carrier with the first threshold, and performs step 604 when the receive power for receiving the downlink signal on the second carrier by the UE is less than or equal to the first threshold, or performs step 605 when the receive power for receiving the downlink signal on the second carrier by the UE is greater than the first threshold; [127] Step 604: The UE determines, based on the receive power for receiving the downlink signal on the second carrier and the first offset value, power for sending an uplink signal on a first carrier; [128] Optionally, that the UE determines, based on the receive power for receiving the downlink signal on the second carrier and the first offset value, power for sending an uplink signal on a first carrier may specifically include: [129] determining, based on a path loss on the second carrier and the first offset value, the power for sending the uplink signal on the first carrier, where the path loss on the second carrier is determined by the UE based on the receive power for receiving the downlink signal on the second carrier”, wherein “[9] the first offset value is determined based on a penetration loss on the first carrier and a penetration loss on the second carrier, the first carrier is an uplink carrier of the terminal, and the second carrier is a TDD carrier or a downlink carrier of the terminal”. SUN is silent in said claimed elements in independent UE and BS claims 14, 21
In addition, SUN only discloses in [91] that, “In FIG 2, the UE and the network device may communicate with each other by using an uplink carrier and a downlink carrier, and a frequency of the uplink carrier is greatly different from a frequency of the downlink carrier. In FIG. 2, the uplink carrier may be an uplink carrier shared by the UE with UE in an LTE system, or may be a carrier decoupled from the downlink carrier, that is, a duplex distance (duplex distance) between the uplink carrier and the downlink carrier may be flexibly configured, for example, the uplink carrier may be a low-frequency carrier (for example, a carrier with a center frequency of 1.8 GHz), and the downlink carrier may be a high-frequency carrier (for example, a carrier with a center frequency of 3.5 G). The downlink carrier may be a carrier used to transmit only an NR downlink signal in the 5G system, or may be a time division duplex carrier used to transmit an NR uplink signal and downlink signal in the 5G system. It may be understood that, in the embodiments of the present invention, the low-frequency carrier and the high-frequency carrier are relative concepts, the low-frequency carrier is a carrier with a lower frequency band in two carriers, and the high-frequency carrier is a carrier with a higher frequency band in the two carriers”. SUN is silent in said claimed elements in independent UE and BS claims 19, 25 interactively. 
RICO ALVARINO et al. US 2017/0238292 A1 discloses in [117], [118] that, “[117] alternatively, all UEs may transmit PRACH message and receive RAR messages on the anchor PRB and/or other PRBs. In this case, the UE may select (e.g., determine) the PRB to use for transmitting PRACH messages, for example, based on the coverage level (e.g., different coverage levels use different RBs). Alternatively, the UE may randomly select a preamble and a PRB for transmitting PRACH messages. The UE may monitor for RAR messages in a common RAR region or a different RAR region depending on the selected preamble and/or PRB”; “[118] In some cases, certain UEs (e.g., UEs that only support narrowband communications using the anchor PRB) may be capable of using only the anchor PRB for transmitting PRACH messages and receiving RAR messages, and other UEs (e.g., UEs that support narrowband communications using the anchor PRB and/or additional PRBs) may be capable of using non-anchor PRBs for transmitting PRACH messages and receiving RAR messages. The type of UE that only supports narrowband communication on the anchor PRB may use only the anchor for sending PRACH messages and receiving RAR messages. Alternatively, if the UE is capable of using multiple PRBs (e.g., the anchor PRB and/or additional PRBs) for narrowband communications, then for PRACH message transmission, the UE may select between using the anchor PRB or using other PRBs for the PRACH transmission and/or RAR message monitoring. The selection may be based on UE ID. The selection may be predefined in the SIB (e.g., the SIB may indicate that all UEs capable of narrowband communications on other PRBs than the anchor PRB monitor for RAR on the non-anchor PRBs). The PRB may be selected randomly by the UE. A subset of preambles in the anchor PRB may be reserved for the UEs capable of narrowband communication only on the anchor PRB. The reserved preamble may be used to signal the capability to transmit PRACH and receive RAR in non-anchor PRBs”. RICO ALVARINO is silent in said claimed elements in independent UE and BS claims 19, 25 interactively.

RYU et al. US 2019/0053080 A1 discloses only in Figure 10 and [123]-[125] that, “[123] The controller 1020 may measure a reference signal received power (RSRP) received from the base station, compare the RSRP with a threshold value included in the information for performing the random access, determine the first frequency band as the frequency band for performing the random access if the RSRP is smaller than the threshold value, and determine the second frequency band as the frequency band for performing the random access if the RSRP is equal to or larger than the threshold value”, “[124] The controller 1020 may identify a target received power parameter of the random access preamble corresponding to the first frequency band from the information for performing the random access if the RSRP is smaller than the threshold value, and control the transceiver 1010 to transmit the random access preamble on the first frequency band based on the target received power parameter of the random access preamble corresponding to the first frequency band”, and “[125] The controller 1020 may identify a target received power parameter of the random access preamble corresponding to the second frequency band from the information for performing the random access if the RSRP is equal to or larger than the threshold value, and control the transceiver 1010 to transmit the random access preamble on the second frequency band based on the target received power parameter of the random access preamble corresponding to the second frequency band”. RYU is silent in said claimed elements in independent UE and BS claims 14, 21 interactively and in said claimed elements in independent UE and BS claims 19, 25 interactively. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-13 are cancelled.
Claims 14-26 renumbered as 1-13 are allowed.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAI V NGUYEN/Primary Examiner, Art Unit 2649